ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding awarding priority of invention to the senior party, Tomlinson.
Count 4 of the four counts of the issue sufficiently illustrates the invention, and is as follows:
“4. A coupling device for vehicles comprising an electrical coupler element carried thereby, a cylinder, a piston therein connected with said electrical coupler element, and means for admitting air into said cylinder to move the coupler element.”
Every question raised in this appeal has been carefully considered by the various tribunals of the Patent Office, and. being satisfied with their reasoning, we affirm the decision from which the appeal was taken. Our decision in Hartsohgh v. Gile, 49 App. D. C. 354, 265 Eed. 994, March 10, 1920, is directly in point.
Affirmed.